Citation Nr: 0902785	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-18 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for excessive chest pain, 
to include pulmonary microlithiasis and a heart disability (a 
"cardiovascular disability").  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 2000 to November 
2003 and from November 2004 to November 2005.  He also had 
other than active duty with the Army National Guard.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  


FINDING OF FACT

Pulmonary microlithiasis did not have onset during active 
service and is not etiologically related to active service; 
the veteran has no current heart disability.  


CONCLUSION OF LAW

The criteria for service connection for excessive chest pain, 
to include pulmonary microlithiasis, or a heart disability, 
have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2005, the veteran filed a claim for service 
connection for excessive chest pain.  He contends that this 
pain is either due to pulmonary microlithiasis or mitral 
valve prolapse.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including cardiovascular disease, 
may be presumed to have been incurred in or aggravated by 
service if manifest to a compensable degree within one year 
of discharge from service.  See 38 U.S.C.A.  §§ 1101, 1112, 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).

Included in the service treatment records are several 
documents that show that the veteran had a heart defect or 
disease at entrance into service.  An enlistment report of 
medical examination, dated in March 2000, shows that the 
clinical evaluation of the veteran's heart was abnormal.  
This is annotated as "Tachycardia: HR 116."  This report 
also states that a waiver was annotated.  A continuation 
sheet states that and enclosed waiver had been approved.  
Hence, a heart defect or disease was noted at entrance into 
service.  

An electrocardiogram from November 2002 contains an 
annotation "UNUSUAL P AXIS POSSIBLE ECTOPIC ATRIAL RHYTHM 
MINIMAL VOLTAGE FOR LVH.  MAY BE NORMAL VARIANT ABNORMAL 
ECG."  Handwritten on the graph is "IMD murmur mitral 
region."  The electrocardiogram is stamped with the name of 
a family physician.  In a follow up clinical note, the 
veteran denied any cardiac related symptoms, he had no 
shortness of breath with exertion, no chest pains, and no 
change in exercise tolerance.  A radiologist report of a 
chest x-ray contains an impression of "[n]egative.  No 
abnormality of the hilar or cardiac shadow is identified that 
might be seen with valvular disease."  The electrocardiogram 
was abnormal.  The family doctor, provided an impression of a 
likely murmur and a plan to refer the veteran to cardiology 
for an echocardiogram to confirm and document the assessment. 

Service medical records are absent for any confirmation of a 
mitral valve defect.  The only other reference to a heart 
defect or heart disease is found in a report from October 
2005 which lists mitral valve prolapse by history.  

In December 2005, an echocardiogram was conducted to evaluate 
mitral valve prolapse.  Aortic valvular motion was normal on 
parasternal view and the mitral valve showed no significant 
valvular thickening.  There was mild straightening of the 
mitral valve closure, not diagnostic for valve prolapse.  
There were no abnormalities of the tricuspid valve motion, 
heart chambers or pericardium or pericardial space.  Doppler 
showed very minimal pulmonic, tricuspid, and mitral 
regurgitation.  A cardiologist rendered a conclusion of 
"[s]tructurally normal appearing mitral, aortic, and 
tricuspid valves.  No evidence of mitral valvular prolapse or 
redundancy."  

In July 2006, the veteran underwent a VA medical examination 
which included a review of his claims file and computerized 
patient records.  During the examination the veteran provided 
a symptom history of past chest pain when running two or 
three miles.  He reported that chest pain does not occur with 
every run and it occurs less often with running.  The veteran 
reported that when he joined the military in the year 2000 he 
signed a waiver regarding mitral valve prolapse. 

Physical examination revealed no murmur and no extra heart 
sounds.  In referring to the echocardiogram report, the 
examiner provided a relevant diagnosis of normal 
echocardiogram, electrocardiograph showed normal sinus 
rhythm, providing evidence against this claim.  

This evidence shows that the veteran does not have a valvular 
heart disease or defect.  Indeed, the only evidence that the 
veteran ever had a mitral valve defect was the service 
medical record note by a family practitioner that he had 
likely mitral valve defect before service.  Although the 
family practitioner indicated that an echocardiogram was 
needed, there is no evidence that an echocardiogram was 
conducted during service or that other than a tentative, 
"likely" diagnosis was reached.  While the record shows 
that the veteran signed a waiver for a heart condition, 
following a finding of tachycardia on the enlistment 
examination, there is no mention of a valve defect.  

In adjudicating this claim, the Board has reviewed 
conflicting statements from medical professionals.  In such 
cases it is within the Board's province to weigh the 
probative value of those opinions.  In Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans 
Appeals (now the U.S. Court of Appeals for Veterans Claims 
and hereinafter the Court) stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Greater weight may be placed on one 
examiner's opinion over another depending on factors such as 
reasoning employed by the examiners and whether or not, and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Additionally, the thoroughness and detail of a 
medical opinion are among the factors for assessing the 
probative value of the opinion.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  

In a recent case, the Court provided additional guidance as 
to the weighing of medical opinion evidence.  See Nieves-
Rodriguez, 22 Vet. App. 295 (2008).  In that case, the Court 
found that guiding factors in evaluating the probity of a 
medical opinion are whether the opinion was based on 
sufficient facts or data, whether the opinion was the product 
of reliable principles and methods, and whether the medical 
professional applied the principles and methods reliably to 
the facts of the case.  Id. at 302.  

The most probative evidence of record as to whether the 
veteran has a mitral valve defect or disease is the December 
2005 cardiologist's report of an echocardiogram.  Although 
the family doctor recommended an echocardiogram during 
service there is no evidence that the study was conducted.  
The cardiologist who rendered the December 2005 report is 
more qualified to evaluate heart disease or defects than a 
family practitioner.  Furthermore, the cardiologist had more 
data upon which to base the opinion; i.e., the 
echocardiogram.  The Board finds that the December 2005 
cardiologist's report outweighs the inservice family doctor's 
"likely" diagnosis of mitral valve defect.  

For these reasons, the Board finds that the veteran has not 
had a mitral valve disease or defect during the relevant 
claim period.  The Board need not address whether he had a 
preexisting heart defect or disease upon entrance into 
service because he does not now have such disability.  In the 
absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no 
valid claim for service connection.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007); Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992). 

Also of record are the results of a computerized tomography 
(CT) scan conducted in February 2006.  The CT scan showed sub 
millimeter pulmonary nodules scattered throughout the lung, 
compatible with microlithiasis, with a differential diagnosis 
to include exposure to tin.  An impression was rendered of 
findings compatible with pulmonary microlithiasis.  A coughed 
up 0.3 centimeter tissue sample was submitted to surgical 
pathology in March 2006.  The pathologist stated that the 
nodule consisted largely of fragmented fungal forms with 
numerous bacteria and that speciation was not possible with 
the specimen.  Bronchoscopy was negative in May 2006.  

During the July 2007 examination, the veteran reported that 
he was seen for breathing complaints during service.  He 
reported that during service he had coughed up small amounts 
of white particles that looked like small gravel.  Physical 
examination revealed no abnormalities of the veteran's 
pulmonary system.  

The examiner diagnosed pulmonary microlithiasis per CT scan, 
she also commented that alveolar microlithiasis is a rare 
disorder.  She reported that a post deployment note stated 
that the veteran was exposed to DEE insect repellant, smoke 
from burning trash of feces, vehicle or truck exhaust, jet 
propulsion fuel or other fumes, and sand and dust.  

The post deployment note referred to by the examiner is 
titled "POST-DEPLOYMENT Health Assessment", filled out by 
the veteran and dated in August 2003.  In that assessment, 
the veteran indicated that he did not then have and had not 
developed at any time during his deployment, any of a list of 
symptoms, including, chronic cough, chest pain or pressure, 
or difficulty breathing.  He reported that during his 
deployment he was sometimes exposed to DEET insect repellent 
applied to the skin, smoke from burning trash or feces, 
vehicle or truck fumes and paints.  He also indicated that he 
was often exposed to jet propulsion and other fuels, and 
sand/dust.  

Contrary to the veteran's report that he was seen in service 
for breathing problems, his service treatment records contain 
no such reports.  The only reports having to do with his 
respiratory system are as follows: An August 2000 report that 
he had a sore throat and cough of one week duration; he was 
diagnosed with a viral upper respiratory infection.  A 
February 2002 note showing that he had tonsillitis with 
exudate right greater than left and mile erythma post 
pharynx.  He was assessed with strep pharyngitis confirmed by 
a bacteriological result of 4 plus growth beta hemolytic 
streptococcus.  

These service treatment records are detailed and appear 
complete.  Therefore, the Board finds these more probative 
than the veteran's report during the July 2007 examination as 
to the symptoms he experienced and reported during service.  

In rendering her opinion as to any connection between the 
diagnosed pulmonary microlitheasis and service, the examiner 
stated, in the July 2006 report, "I can not resolve this 
situation with out resort to mere speculation that pulmonary 
microlithiasis, a rare disorder was caused by military 
service."

In June 2007, the RO returned the file to the examiner and 
requested clarification of the medical opinion as to whether 
the veteran had a pulmonary disease and, if so, whether the 
disease was due to military service.  The RO also asked that 
a pulmonary specialist review the claims folder and if 
clarification cannot be made without a new VA examination, to 
schedule the veteran for an examination.  

In July 2007, the examiner who had examined the veteran in 
July 2006 responded to the RO's request.  She stated that the 
veteran had not had any follow up and had not showed for a 
pulmonary clinic appointment.  She indicated that, given the 
veteran's failure to report for pulmonary follow up, there 
was a question as to whether there was a pulmonary issue.  
She confirmed her previous opinion, stating that there had 
been additional evidence since she examined the veteran in 
July 2006.  

Speculation cannot form the basis for a grant of service 
connection.  See Bloom v.West, 12 Vet. App. 185 (1999); see 
also Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Although 
VA must resolve reasonable doubt in favor of the veteran, 
38 C.F.R. § 3.102 explains the distinction between reasonable 
doubt and mere speculation, in pertinent part, as follows:

By reasonable doubt is meant one which 
exists because of an approximate balance 
of positive and negative evidence which 
does not satisfactorily prove or disprove 
the claim.  It is a substantial doubt and 
one within the range of probability as 
distinguished from pure speculation or 
remote possibility.  

Here, VA obtained a medical opinion as to the etiology of 
disability resulting in the chest pain, as claimed by the 
veteran.  The result is that a relationship between the 
veteran's service and his pulmonary microlitheasis cannot be 
stated without resort to mere speculation; a speculation that 
could not sustain a grant of service connection.  

The Court has characterized an opinion where a physician 
stated "I cannot come up with an absolute opinion which 
would provide you with a 'yes' or 'no' response to the 
question posed", as 'non-evidence'.  See Perman v. Brown, 5 
Vet App. 237, 241 (1993).  Thus, the opinion rendered by the 
July 2003 examiner is neither favorable nor unfavorable to 
the veteran's claim for service connection.  

However, this does not mean that the veteran prevails.  The 
reasonable doubt doctrine, equivalent to an evidentiary 
standard of "as likely as not", does not relieve the 
veteran of the initial burden of proof.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).  The Court has 
explained that the benefit of the doubt doctrine is not a 
presumption and does not relieve the veteran of the burden of 
producing evidence.  McGee v. Nicholson, 20 Vet. App. 472, 
478 (2006).  In the instant case, there is no evidence to 
support a grant of service connection for pulmonary 
microlithiasis.  Nor does VA find that additional 
examinations or opinions are called for.  A qualified medical 
professional has stated that she could provide an opinion of 
a relationship between this disability and service only 
through speculation.  As explained in the duty to notify and 
assist section of this decision, this is not an inadequate 
examination and opinion and VA has no further duty to 
reexamine the veteran or obtain any further opinion.  

The veteran has also expressed his opinion that he suffers 
from some pulmonary disease due to service.  In support of 
this opinion he has submitted an article entitled "Pulmonary 
Alveolar Preteinosis".

The veteran's opinion as to the nature of any pulmonary 
disease that he may have and any relationship of such disease 
to service is not competent evidence because he has not 
demonstrated medical knowledge of other than that of a 
layperson.  A layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

This is not to say that laypersons can never provide 
competent evidence as to what, at first glance, may appear to 
be a medical question.  When a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

In Barr and Jandreau, the questions involved diagnoses of 
varicose veins and a dislocated shoulder, respectively.  
However, the Court has found that whether a veteran suffered 
from asthma is not subject to the opinion of a layperson.  
See Layno 6 Vet. App. at 470-71.  Similarly, in Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007), the Court stated that 
rheumatic fever is not a condition capable of lay diagnosis.  
Simply stated, lay opinions as to complex medical questions 
are not competent evidence.  

Given that a medical professional cannot, other than 
speculate, as to a relationship between the veteran's 
pulmonary microlitheasis and service, it follows that this 
question is not so simple as to be subject to the opinion of 
a layperson.  Therefore, the veteran's opinion as to the 
etiology of this condition is not competent evidence, and 
hence not probative.  

As to the "medical treatise" article submitted by the 
veteran, such evidence is considered competent evidence where 
"standing alone, [it] discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion."  Wallin v. West, 11 Vet. App. 509, 513 (1998).  
Here, these conditions are not met.  The submitted article 
refers to a number of symptoms, causes, and demographics 
related to pulmonary alveolar proteinosis, but lacks the 
necessary degree of certainty, under the facts of this case, 
to be considered competent evidence.  

The lack of any finding of pulmonary microlitheasis during 
service is evidence that this condition did not have onset 
during active service.  The veteran's statements in the post 
deployment assessment are evidence that he did not have 
symptoms of any pulmonary disability during service.  There 
is no competent evidence of record favorable to a finding 
that the veteran's pulmonary microlithiasis had onset during 
service or is related to his service.  The preponderance of 
the evidence is against a finding that he has had mitral 
valve prolapse during the claim period.  Hence, the appeal 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in November 2005 and March 2006 that 
fully addressed all three notice elements and were sent prior 
to the initial RO decision in this matter.  The November 2005 
letter informed the veteran of what evidence was required to 
substantiate the claim and of the veteran's and VA's 
respective duties for obtaining evidence.  The March 2006 
letter provided the veteran with notice as to how VA assigns 
disability ratings and effective dates in the event that a 
claim is granted.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA outpatient treatment records.  The veteran 
submitted an article entitled "Pulmonary Alveolar 
Proteinosis."  

VA afforded the veteran was a medical examination in July 
2007 and the examiner indicated that she could not provide an 
opinion as to whether the veteran's pulmonary microlitheasis 
was etiologically related to service.  This is an adequate 
examination.  

The examiner's statement that, based on the evidence of 
record, an opinion that pulmonary microlithiasis was caused 
by military service could not be rendered without resort to 
speculation, does not render the examination and opinion 
inadequate.  In Roberts v. West, 13 Vet. App. 185 (1999), the 
Court considered whether a physician's statement "[c]annot 
say whether related to frostbite or not" was inadequate 
where that statement was in response to a Board remand 
requesting a medical opinion as to whether that appellant's 
arthritis was due to residuals of frostbite during service.  
The Court stated that "[t]he fact that the medical opinion 
was inconclusive, regarding the relationship between the 
appellant's arthritis and residuals of frostbite, does not 
mean that the examination was inadequate."  Id. at 189.

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447 
(2007), the Court addressed a VA medical examination report 
regarding a claim for an increased rating; specifically, the 
issue of whether the statements of the examiner were rendered 
the examination inadequate with regard to extraschedular 
consideration and the effect of the veteran's disability on 
his occupational functioning and daily activities.  The Court 
stated "[n]or was he required to offer a speculative opinion 
based on information that the appellant had not provided."  
Id. at 455.

This case is similar to Martinak and Roberts.  Here the 
examiner reviewed the evidence of record and indicated that, 
without resorting to speculation, she could not resolve the 
issue of a nexus between the veteran's diagnosed pulmonary 
microlithiasis and service.  Because the examiner reviewed 
all the evidence of record in rendering this decision, and 
provided a rationale for her statement, the examination and 
"opinion" rendered are not inadequate.  The Board must 
simply rely on other evidence.

The Board has not ignored the June 2007 request from the RO 
that another examination be provided the veteran and that the 
claims file be submitted to a pulmonary specialist.  The 
examiner responded to the RO's request.  Her response is 
itself a medical opinion and the Board gives that response 
deference as opposed to the RO's request.  From that response 
it is clear that there is no productive reason to further 
investigate this matter.  Given the examiner's statements, a 
medical opinion based on the same evidence of record as was 
before her in June 2006, would be suspect.  While an opinion 
as to whether it is more likely than not, or alternatively, 
less likely than not, that any pulmonary microlithiasis is 
related to service is, perhaps, more desirable than the 
opinion provided, continuing to seek further opinions or 
reexamine the veteran risks obtaining a less than realistic 
opinion.  The examiner has indicated that only speculation 
could give rise to a connection between any pulmonary 
microlithiasis and service.  This is an adequate opinion.  In 
short, VA has fulfilled its duty to afford the veteran a 
medical examination and to obtain an opinion.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


